Title: To George Washington from John Hancock, 5 October 1775
From: Hancock, John
To: Washington, George



Sir
Philadelphia Octobr 5th 1775

The Congress having this day Rec’d certain Intelligence of the Sailing of Two North Country built Brigantines, of no Force, from England on the 11th of August last, loaded with Six thousand Stand of Arms, a large Quantity of Powder & other Stores for Quebec, without Convoy, and as it is of great importance if possible to intercept them, I am order’d by the Congress to Give you this information, and to Desire you immediately to Apply to the Council of the Massachusetts Bay for the Two Arm’d Vessells in their Service, and Dispatch the same, with a sufficient Number of people, Stores &c. particularly a Number of Oars in order if possible to intercept said Brigantines and their Cargoes, and secure the same for the Use of the Continent. It is also their Desire that you Give orders to the Commanders of the Vessells you Send on this Service to Seize and take any other Transports laden with Ammunition, Cloathing or other Stores for the Use of the Ministerial Army or Navy in America which they may meet with, & Secure them in the most convenient places for the use of the Continent.
That you Give the Commander or Commanders such instructions as are necessary, and also proper incouragement to the Marines and Seamen that shall be Sent on this Enterprize.

That the instructions you shall Give be Deliver’d to the Commander or Commanders Sealed up, with Orders not to Open the same untill out of Sight of Land on Accott of Secrecy—If the Vessells in the Service of Massachusetts Bay can be Readily obtain’d you are to Employ them, and others if you shall think necessary to Effect the purposes aforesaid; if they cannot, then you will Employ such as can be soonest fitted out—At the same time I am directed to inform you that the Rhode Island and Connecticutt Vessells of Force, if possible, will be directly sent after to the Assistance of those you Send out, for which purpose I write by order of Congress to those Governmts by this Conveyance.
For the Encouragement of the Men employ’d in this Service, I am to inform you that the Congress have Determin’d that on this Occasion, the Master, Officers and Seamen shall be entitled to one half of the Value of the Prizes by them taken, the Wages they Receive from their respective Colonies notwithstanding.
It is further Resolved that the Ships or Vessells of War employ’d in this Service are to be on the Continental Risque and pay during their being thus Employ’d.
For further Intelligence I Refer you to the Inclos’d, which have not Time to Copy, as I am order’d to Dispatch the Express immediately. I have the honour to be, Sir, Your most Obedt hume sevt

John Hancock Presidt


The Inclos’d please to order to be Del[ivere]d to the Council of Massats Bay.

